internal_revenue_service number info release date index no date dear this replies to your date letter wherein you request information regarding the availability of credits and refunds for federal excise_tax imposed on fuel used in your company’s ambulances in a recent telephone discussion with a member of this office you indicated that you use diesel_fuel in those vehicles since you also stated that you have no interest in obtaining a ruling in this matter we hope the following information will be helpful sec_4081 of the internal_revenue_code imposes a tax on certain removals entries or sales of taxable fuels the definition of which includes diesel_fuel when tax is not imposed under that code section a backup tax is imposed under sec_4041 on diesel_fuel sold by any person to an owner lessee or other operator of a diesel-powered highway vehicle or used by any person as fuel in a diesel-powered highway vehicle under sec_6427 a credit or refund of tax imposed under sec_4081 or sec_4041 is available to the ultimate_purchaser of diesel_fuel used by any person in a nontaxable_use a nontaxable_use includes an off-highway_business_use section sec_6421 defines an off-highway_business_use as any use by a person in a trade_or_business of the person or in an activity of the person described in sec_212 relating to production_of_income otherwise than as a fuel in a highway vehicle that at the time of the use is registered or is required to be registered for highway use under the laws of any state or foreign_country sec_48_6421-4 of the manufacturers and retailers excise_tax regulations provides that the term highway vehicle has the same meaning assigned to the term under sec_48_4061_a_-1 that regulation defines a highway vehicle as any sel- propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 in general the exceptions to the definition of a highway vehicle provided under that code section which includes an exception for certain specially designed mobile_machinery for nontransportation functions are applicable to trucks and trailers but not to ambulances therefore a fuel tax_credit or refund is not available based on the use of the fuel in an ambulance if you have any questions about this please contact the person whose name appears above sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
